Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Information Disclosure Statement
 
The information disclosure statements (IDS) submitted to date are being considered by the examiner.
The Examiner would like to note the latest Information Disclosure Statements (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, she/he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But of. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Could applicant provide a reason why cite No. 21 (Kalous et al. (U.S. Publication No.  20080001052) was listed on applicant’s IDS dated Feb. 17, 2021?  
It is not clear to the examiner why cite No. 21 was listed on applicant’s IDS dated Feb. 17, 2021.  
Kalous et al. (U.S. Publication No.  20080001052; figures 8-11) is seen to show a luggage rack support and it is not clear how this luggage rack support structure is relevant to applicant's claimed aerosol generating apparatus.    



Drawing portion of specification


Para. 45 substantially refers to figures 20A through 20F.  Each figure should be referred to individually.  37 C.F.R. 1.74 requires that the examiner should see to it that if the drawings show Figures 1A, 1B, and 1C and the brief description of the drawings refers only to Figure 1, the examiner should object to the brief description, and require applicant to provide a brief description of Figures 1A, 1B, and 1C.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


**	Claim 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Li et al. (U.S. Publication No.  20170172215; herein referred to as Li). 

Li et al. (U.S. Publication No.  20170172215) is seen to be the United States Publication of D1 that was cited on the PCT 237 rejection and is cite no. 24 of applicant's IDS dated Dec. 27, 2019.


Per claim 1, Li shows (figure 2) a case 300 (fig. 2), container 400a space to accommodate a cigarette 500 (figure 4), a heater 220 (figure 2) and an elastic support 600.

Per claim 2, Li shows the case 300 (figure 2) has a guide space (not labeled, but near the lead line of numeral 121; fig. 2).

Per claim 3, Li shows the container 400 has a through-hole (please see “opening”; para. 23).  

Per claim 6, Li shows the front of the heater is an end of a point and a size of the through-hole must be greater than a size of the front end of the heater.  Otherwise, the container 400 (fig. 2) could not move from the position shown in figure 4 to the position shown in figure 2. 


Allowable Subject Matter

Claim(s) 4-5, 7-9 and 10 have allowable subject matter.
Claim(s) 4-5, 7-9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the structure of the following claims.   
Claim 4 and claim 5 that depend thereon.  A portion of the container corresponding to the through hole scrapes a material attached to a surface of the heater.
Claim 7 and claims 8-9 that depend thereon.  The elastic support portion is disposed between the fixing portion and the container. 
Claim 10.  A stopper disposed between the container and the case. 
This structure noted above, in combination with all the other elements of the claim that it depends from is not shown in a single prior art document and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Borkovec et al. shows a positioning element for forcing solid smoking material inserted in the receiving unit towards the primary heating element (abstract).  Lee et al. shows airflow accommodations for a solid smoking material.  

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at 571-272-2009.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
March 10, 2021